Case 1:20-mc-00443-JMS-KJM Document 1 Filed 09/30/20 Page 1 of 7        PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAI`I

IN RE: CIVIL BEAT LAW                       MISC. NO. 20-443
CENTER FOR THE PUBLIC                       [CIV. NO. 20-00395 JMS-KJM]
INTEREST,
                                            OBJECTION TO EX PARTE
            Objector.                       MOTION FOR LEAVE TO FILE
                                            COMPLAINT; SCHEDULE A,
                                            PUBLICLY WITH REDACTIONS
                                            AND SUBMIT UNREDACTED
                                            VERSION UNDER SEAL [DKT.
                                            10]; and CERTIFICATE OF
                                            SERVICE

     OBJECTION TO EX PARTE MOTION FOR LEAVE TO FILE
  COMPLAINT; SCHEDULE A, PUBLICLY WITH REDACTIONS AND
    SUBMIT UNREDACTED VERSION UNDER SEAL [DKT. 10]

      Pursuant to the public right of access guaranteed by the First

Amendment of the United States Constitution, on the current publicly

accessible record, Civil Beat Law Center for the Public Interest (Law

Center) objects to the proposed sealing of portions of the complaint [Dkt.

1], sealing of the motion to proceed under pseudonyms [Dkt. 7], and

sealing of the motion to seal [Dkt. 10] in Doe Corp. v. Individuals, Civ. No.

20-000395 JMS-KJM. Sealing the entirety of the underlying motions denies

the public a “meaningful opportunity” to address sealing on the merits.

E.g., Phoenix Newspapers, Inc. v. U.S. Dist. Ct., 156 F.3d 940, 949 (9th Cir.

1998). In the absence of any publicly accessible justification for sealing, the
Case 1:20-mc-00443-JMS-KJM Document 1 Filed 09/30/20 Page 2 of 7       PageID #: 2




Law Center only can observe that nothing about the nature of a trademark

infringement complaint would fall within the clear confines of existing case

law regarding pseudonyms and sealing.

      The Law Center thus respectfully requests that the Court deny the

motion to proceed pseudonymously and order Dkt. 1, 7, and 10 publicly

filed without pseudonyms. In the alternative, the Law Center asks that the

Court order Plaintiffs to file a publicly accessible version of the motions

[Dkt. 7 and 10] and provide the public a meaningful opportunity to review

those motions and, if appropriate, to object and request a hearing.

      The public has a qualified constitutional right and thus presumption

of access to complaints filed in civil cases.1 Courthouse News Serv. v. Planet,

947 F.3d 581, 589-94 (9th Cir. 2020) [Planet III]. The public also has a

qualified constitutional right and thus presumption of access to motions to

seal and supporting memoranda.2 In re Copley Press, Inc., 518 F.3d 1022,


1In contrast, the Ninth Circuit’s analysis in Kamakana and Center for Auto
Safety concerned the common law right of access, not the more stringently
protected constitutional right. E.g., Ctr. for Auto Safety v. Chrysler Grp., LLC,
809 F.3d 1092, 1102 (9th Cir. 2016) (“the common law right of access
promotes . . . .”).
2The Law Center recognizes that portions of the memoranda may be
protected to the extent that the documents recite or attach the very
information sought to be sealed. E.g., Copley Press, 518 F.3d at 1027-28. But
on the current record—with the entirety of the motions sealed—it is
                                        2
Case 1:20-mc-00443-JMS-KJM Document 1 Filed 09/30/20 Page 3 of 7        PageID #: 3




1028 (9th Cir. 2008) (“To sum up: The public has a qualified right to access

. . . the government’s motion to seal and the memoranda supporting it

. . . .”).

         The constitutional right of public access to judicial proceedings is

among those rights that, “while not unambiguously enumerated in the

very terms of the [First] Amendment, are nonetheless necessary to the

enjoyment of other First Amendment rights.” Globe Newspaper Co. v.

Superior Ct., 457 U.S. 596, 604 (1982). “A major purpose of that Amendment

was to protect the free discussion of governmental affairs.” Id.; Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 575 (1980) (plurality opinion) (the

freedoms in the First Amendment “share a common core purpose of

assuring freedom of communication on matters relating to the functioning

of government”). Thus, to the extent that the constitution guarantees a

qualified right of public access, “it is to ensure that this constitutionally

protected ‘discussion of governmental affairs’ is an informed one.” Globe

Newspaper, 457 U.S. at 605; Richmond Newspapers, 448 U.S. at 587 (Brennan,

J., concurring) (“Implicit in this structural role is not only the principle that



impossible for the public to discern whether the proffered justifications for
sealing are privacy, trade secrets, or any number of other possibilities.
                                         3
Case 1:20-mc-00443-JMS-KJM Document 1 Filed 09/30/20 Page 4 of 7       PageID #: 4




debate on public issues should be uninhibited, robust, and wide-open, but

also the antecedent assumption that valuable public debate—as well as

other civic behavior—must be informed.”).

       “By offering such protection, the First Amendment serves to ensure

that the individual citizen can effectively participate in and contribute to

our republican system of self-government.” Globe Newspaper, 457 U.S. at

604. “[Openness] gave assurance that the proceedings were conducted

fairly to all concerned, and it discouraged perjury, the misconduct of

participants, and decisions based on secret bias or partiality.” Richmond

Newspapers, 448 U.S. at 569 (plurality); accord Press-Enter. Co. v. Superior Ct.,

464 U.S. 501, 508 (1984) [Press-Enter. I] (“[T]he sure knowledge that anyone

is free to attend gives assurance that established procedures are being

followed and that deviations will become known.”).

      “The presumption of access to judicial proceedings flows from an

‘unbroken, uncontradicted history’ rooted in the common law notion that

‘justice must satisfy the appearance of justice.’” Planet III, 947 F.3d at 589.

“A result considered untoward may undermine public confidence, and

where the trial has been concealed from public view an unexpected

outcome can cause a reaction that the system at best has failed and at worst


                                        4
Case 1:20-mc-00443-JMS-KJM Document 1 Filed 09/30/20 Page 5 of 7       PageID #: 5




has been corrupted.” Richmond Newspapers, 448 U.S. at 571 (plurality);

Press-Enter. I, 464 U.S. at 508 (“Openness thus enhances both the basic

fairness of the criminal trial and the appearance of fairness so essential to

public confidence in the system.”). “People in an open society do not

demand infallibility from their institutions, but it is difficult for them to

accept what they are prohibited from observing.” Richmond Newspapers,

448 U.S. at 572 (plurality).

      To preserve the societal values reflected in the First Amendment, the

U.S. Supreme Court held that “[c]losed proceedings, although not

absolutely precluded, must be rare and only for cause shown that

outweighs the value of openness.” Press-Enter. I, 464 U.S. at 509. “The

presumption of openness may be overcome only by an overriding interest

based on findings that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” Id. at 510; accord Globe Newspaper,

457 U.S. at 606-07.

      To preserve the constitutional presumption of public access to

judicial records, procedural and substantive requirements must be met

before records are sealed. E.g., Oregonian Publ’g Co. v. U.S. Dist. Ct., 920

F.2d 1462, 1466 (9th Cir. 1990). “It is the burden of the party seeking


                                        5
Case 1:20-mc-00443-JMS-KJM Document 1 Filed 09/30/20 Page 6 of 7       PageID #: 6




closure . . . to present facts supporting closure and to demonstrate that

available alternatives will not protect his rights.” Id. at 1467. Members of

the public “must be afforded a reasonable opportunity to state their

objections.” United States v. Brooklier, 685 F.2d 1162, 1167-68 (9th Cir. 1982);

accord Phoenix Newspapers, 156 F.3d at 949 (“In short, at no time was the

Press afforded a meaningful opportunity to address sealing the transcripts

on the merits, or to discuss with the court viable alternatives.”).

      Substantively, a proponent of sealing must prove that: “(1) closure

serves a compelling interest; (2) there is a substantial probability that, in the

absence of closure, this compelling interest would be harmed; and (3) there

are no alternatives to closure that would adequately protect the compelling

interest.” Phoenix Newspapers, 156 F.3d at 949. The findings may not be

based on “conclusory assertions.” Id.

      To the extent that it is apparent from the redacted complaint (the only

publicly filed substantive document in this case), the crux of the request to

seal appears to be Plaintiffs’ desire to prosecute this trademark

infringement case anonymously. Pseudonymous proceedings are a “rare

dispensation” from a court. In re Sealed Case, 971 F.3d 324, 326 (D.C. Cir.

2020) (rejecting corporation’s desire to remain anonymous); accord XYZ


                                       6
Case 1:20-mc-00443-JMS-KJM Document 1 Filed 09/30/20 Page 7 of 7      PageID #: 7




Corp. v. United States, 264 F. Supp. 3d 1348, 1352-53 (CIT 2017)

(corporation’s fear of reputational or economic harm insufficient to justify

anonymous filing). Global corporations cannot be permitted to use the

weight of judicial process to enforce publicly registered trademarks

without identifying themselves. E.g., Dkt. 1 ¶¶ 7-9 at PageID#5.

                               CONCLUSION

      Based on the foregoing, the Law Center respectfully requests that the

Court deny Plaintiffs’ motion to proceed pseudonymously and order Dkt.

1, 7, and 10 publicly filed without pseudonyms. In the alternative, the Law

Center asks that the Court order Plaintiffs to file a publicly accessible

version of the motions [Dkt. 7 and 10] and provide the public a meaningful

opportunity to review those motions and, if appropriate, to object and

request a hearing.

      DATED: Honolulu, Hawai`i, September 30, 2020

                              /s/ Robert Brian Black
                              ROBERT BRIAN BLACK
                              Attorney for Civil Beat Law Center
                                for the Public Interest




                                       7
